Title: To Benjamin Franklin from David Hartley, 25 December 1783
From: Hartley, David
To: Franklin, Benjamin


          
            My Dear friend
            Xmas Day 1783 London
          
          Before you receive this you will have heard of a total change of the British Administration. It is not as yet many hours since this event has taken place. The Cabinet is as follows viz
          
            Mr Pitt first Lord of the treasury 
            
              Ld Thurlow chancellor
              marquis of Carmarthen
              }
              Secretaries of State
            
            
              Ld Gower President of Council
              Lord Sidney
              
            
            
              Ld Howe first Ld of  the Admiralty.
              
            
            
              D of Rutland Privy Seal
              
              
            
          
          
          It is impossible for me to expect as yet any instructions in my department. In the mean time I beg of you to send me the earliest notice whenever the ratification of our definitive treaty of Peace shall arrive from America, that we may loose no time in bringing that blessed event to a complete termination. I am My Dear friend Ever yours most affectely
          
            D Hartley
            To Dr Franklin &c &c &c—
          
        